Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 7-8, 17-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/21.
Applicant's election with traverse of group II (claims 9-16) in the reply filed on 11/12/21 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided a prima facie showing that the present national stage application lacks unity of invention.  Applicant cites MPEP § 1893.03 (d) asserting that the Examiner has failed to list different groups of claims and explain why each group lacks unity with each other group. In essence, Applicant asserts that the holding of lack of unity of invention does not describe each group’s a unique special technical feature. This is not found persuasive because each group (the first one being a method of compressing a breast that includes detecting an initial position and identifying initial markers; the second one being a method of compressing a breast based on scanning a portion of the breast and monitoring any change in condition; and the third one being a method of determining a condition of a breast based entirely on measuring the flexure of the compression paddle and a support platform,) clearly includes its own unique special technical system or feature such that each group purposefully excludes from the other. The claims in each group clearly demonstrate the exclusion as follows. Specifically, scanning a portion of a breast to determine a change in condition such as required in group II appears to be excluded in both groups I and III. Likewise, Group II appears to exclude detecting of an initial position and identifying initial markers as required by Group I. Each group clearly demonstrates a mutually patentable exclusive unique technical system. Likewise, the method of determining a condition of a breast as set forth in group III appears to exclude the . 
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 1-5, 7, 8 , 17-19, 21 and 22 are directed to an invention non-elected with traverse in the reply filed on 11/12/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach terminating a compression operation as a change in breast condition reaches a predetermined condition. Independent claim 9 defines this particular method. Dependent claims 10-16 have been found allowable for depending on independent claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iordache et al. (US 2009/0262887 A1)  teaches a mammography system with a compression device that uses a sensor to measure the force or pressure exerted by a compressed breast so as to .

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON K WONG/               Primary Examiner, Art Unit 2884